Exhibit 10.8

AMENDED AND RESTATED MANAGEMENT AGREEMENT

This AMENDED AND RESTATED MANAGEMENT AGREEMENT (this “Agreement”), made as of
the      day of October, 2010, is by and among CERES MANAGED FUTURES LLC
(formerly, Citigroup Managed Futures LLC), a Delaware limited liability company
(“CMF” or the “General Partner”), TACTICAL DIVERSIFIED FUTURES FUND L.P.
(formerly, Citigroup Diversified Futures Fund L.P.), a New York limited
partnership (the “Partnership”) and CAPITAL FUND MANAGEMENT SA, a French
corporation (the “Advisor,” together with the General Partner and the
Partnership, the “Parties”). This Agreement amends and restates the Management
Agreement dated as of September 30, 2003 (the “Existing Agreement”) by and among
the Parties.

W I T N E S S E T H :

WHEREAS, on September 23, 2009, the Board of Directors of CMF resolved to change
CMF’s name from Citigroup Managed Futures LLC to Ceres Managed Futures LLC and
the Certificate of Formation of CMF and the Partnership’s Certificate of Limited
Partnership were amended to make appropriate corresponding changes; and

WHEREAS, on September 23, 2009, the Board of Directors of CMF resolved to change
the Partnership’s name from Citigroup Diversified Futures Fund L.P. to Tactical
Diversified Futures Fund L.P. and the Certificate of Limited Partnership was
amended to make appropriate corresponding changes; and

WHEREAS, CMF is the general partner of Tactical Diversified Futures Fund L.P., a
limited partnership organized for the purpose of speculative trading of
commodity interests, including futures contracts, options, swaps and forward
contracts with the objective of achieving substantial capital appreciation; and

WHEREAS, the Limited Partnership Agreement establishing the Partnership, as
amended (the “Limited Partnership Agreement”), permits CMF to delegate to one or
more commodity trading advisors CMF’s authority to make trading decisions for
the Partnership; and

WHEREAS, the Advisor is registered as a commodity trading advisor with the
Commodity Futures Trading Commission (“CFTC”) and is a member of the National
Futures Association (“NFA”); and

WHEREAS, CMF is registered as a commodity pool operator with the CFTC and is a
member of the NFA; and

WHEREAS, the Parties have entered into the Existing Agreement and now wish to
amend and restate the Existing Agreement as set out in this Agreement; and

WHEREAS, CMF, the Partnership and the Advisor wish to enter into this Agreement
in order to set forth the terms and conditions upon which the Advisor will
render and implement advisory services in connection with the conduct by the
Partnership of its commodity trading activities during the term of this
Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, the parties agree as follows:

1. DUTIES OF THE ADVISOR. (a) For the period and on the terms and conditions of
this Agreement, the Advisor shall have sole authority and responsibility, as one
of the Partnership’s agents and attorneys-in-fact, for directing the investment
and reinvestment of the assets and funds of the Partnership allocated to it from
time to time by the General Partner in commodity interests, including commodity
futures contracts, options, swaps and forward contracts. All such trading on
behalf of the Partnership shall be in accordance with the trading strategies and
trading policies set forth in the Partnership’s Prospectus and Disclosure
Document dated as of April 23, 2010, as supplemented (the “Prospectus”), and as
such trading policies may be changed from time to time upon receipt by the
Advisor of prior written notice of such change and pursuant to the trading
strategy selected by CMF to be utilized by the Advisor in managing the
Partnership’s assets. CMF has initially selected the Advisor’s Discus Program
(the “Program”) to manage the Partnership’s assets allocated to it. Any open
positions or other investments at the time of receipt of such notice of a change
in trading policy shall not be deemed to violate the changed policy and shall be
closed or sold in the ordinary course of trading. The Advisor may not deviate
from the trading policies set forth in the Prospectus without the prior written
consent of the Partnership given by CMF. The Advisor makes no representation or
warranty that the trading to be directed by it for the Partnership will be
profitable or will not incur losses.

(b) CMF acknowledges receipt of the Advisor’s disclosure document for qualified
eligible persons (as defined in CFTC Rule 4.7) dated September 1, 2010. All
trades made by the Advisor for the account of the Partnership shall be made
through such commodity broker or brokers as CMF shall direct, and the Advisor
shall have no authority or responsibility for selecting or supervising any such
broker in connection with the execution, clearance or confirmation of
transactions for the Partnership or for the negotiation of brokerage rates
charged therefor. However, the Advisor, with the prior written permission (by
either original or fax copy) of CMF, may direct all trades in commodity futures
and options to a futures commission merchant or independent floor broker it
chooses for execution with instructions to give-up the trades to the broker
designated by CMF, provided that the futures commission merchant or independent
floor broker and any give-up or floor brokerage fees are approved in advance by
CMF. All give-up or similar fees relating to the foregoing shall be paid by the
Partnership after all parties have executed the relevant give-up agreements (by
either original or fax copy).

(c) The initial allocation of the Partnership’s assets to the Advisor will be
made to the Program. In the event the Advisor wishes to use a trading system or
methodology other than or in addition to the system or methodology outlined in
the description of the Program in the Prospectus in connection with its trading
for the Partnership, either in whole or in part, it may not do so unless the
Advisor gives CMF prior written notice of its intention to utilize such
different trading system or methodology and CMF consents thereto in writing. In
addition, the Advisor will provide five days’ prior written notice to CMF of any
change in the trading system or methodology to be utilized for the Partnership
which the Advisor deems material. If the Advisor deems such change in system or
methodology or in markets traded to be material, the changed system or
methodology or markets traded will not be utilized for the Partnership without
the prior written consent of CMF. In addition, the Advisor will notify CMF of
any changes to the trading system or methodology that would require a change in
the description of the trading strategy or methods described in the Prospectus.
Further, the Advisor will provide the

 

2



--------------------------------------------------------------------------------

Partnership with a current list of all commodity interests to be traded for the
Partnership’s account and will not trade any additional commodity interests for
such account without providing notice thereof to CMF and receiving CMF’s written
approval. The Advisor also agrees to provide CMF, on a monthly basis, with a
written report of the assets under the Advisor’s management together with all
other matters deemed by the Advisor to be material changes to its business not
previously reported to CMF. The Advisor further agrees that it will convert
foreign currency balances (not required to margin positions denominated in a
foreign currency) to U.S. dollars no less frequently than monthly. U.S. dollar
equivalents in individual foreign currencies of more than 2% of the allocated
assets including nominal assets will be converted to U.S. dollars within one
business day after such funds are no longer needed to margin foreign positions.

(d) The Advisor agrees to make all material disclosures to the Partnership
regarding itself and its principals as defined in Part 4 of the CFTC’s
regulations (“principals”), shareholders, directors, officers and employees,
their trading performance and general trading methods, its customer accounts
(but not the identities of or identifying information with respect to its
customers) and otherwise as are required in the reasonable judgment of CMF to be
made in any filings required by Federal or State law or NFA rule or order.
Notwithstanding Sections 1(d) and 4(d) of this Agreement, the Advisor shall not
be required to disclose the actual trading results of proprietary accounts of
the Advisor or its principals unless CMF reasonably determines that such
disclosure is required in order to fulfill its fiduciary obligations to the
Partnership or the reporting, filing or other obligations imposed on it by
Federal or State law or NFA rule or order. The Partnership and CMF acknowledge
that the trading advice to be provided by the Advisor is a property right
belonging to the Advisor and that they will keep all such advice confidential.
Further, CMF agrees to treat as confidential any results of proprietary accounts
and/or proprietary information with respect to trading systems obtained from the
Advisor.

(e) The Advisor understands and agrees that CMF may designate other trading
advisors for the Partnership and apportion or reapportion to such other trading
advisors the management of an amount of Net Assets (as defined in Section 3(b)
hereof) as it shall determine in its absolute discretion. The designation of
other trading advisors and the apportionment or reapportionment of Net Assets to
any such trading advisors pursuant to this Section 1 shall neither terminate
this Agreement nor modify in any regard the respective rights and obligations of
the parties hereunder.

(f) CMF may, from time to time, in its absolute discretion, select additional
trading advisors and reapportion funds among such other trading advisors for the
Partnership as it deems appropriate. CMF shall use its best efforts to make
reapportionments, if any, as of the first day of a month. The Advisor agrees
that it may be called upon at any time promptly to liquidate positions in CMF’s
sole discretion so that CMF may reallocate the Partnership’s assets, meet margin
calls on the Partnership’s account, fund redemptions, or for any other reason,
except that CMF will not require the liquidation of specific positions by the
Advisor. CMF will use its best efforts to give two days’ prior notice to the
Advisor of any reallocations or liquidations.

(g) The Advisor shall assume financial responsibility for any errors (“Errors”)
committed or caused by its negligence, fraud or willful misconduct in
transmitting orders for the purchase or sale of futures interests for the
Partnership’s account including payment to the Commodity Brokers of the floor
brokerage commissions, exchange, NFA fees, and other

 

3



--------------------------------------------------------------------------------

transaction charges and give-up charges incurred by the Commodity Broker on such
trades but only for the amount of the Commodity Brokers’ out-of-pocket costs in
respect thereof. The Advisor shall have an affirmative obligation to promptly
notify the General Partner upon discovery of such Errors with respect to the
account and the Advisor shall use its best efforts to identify and promptly
notify the General Partner of any trade which the Advisor reasonably believes
was not executed in accordance with its instructions. Any such liability of the
Advisor in relation to Errors shall be limited to compensation received by the
Adviser from the Partnership during the previous 12 months.

2. INDEPENDENCE OF THE ADVISOR. For all purposes herein, the Advisor shall be
deemed to be an independent contractor and, unless otherwise expressly provided
or authorized, shall have no authority to act for or represent the Partnership
in any way and shall not be deemed an agent, promoter or sponsor of the
Partnership, CMF, or any other trading advisor. The Advisor shall not be
responsible to the Partnership, the General Partner, any trading advisor or any
limited partners for any acts or omissions of any other trading advisor to the
Partnership.

3. COMPENSATION. (a) In consideration of and as compensation for all of the
services to be rendered by the Advisor to the Partnership under this Agreement,
the Partnership shall pay the Advisor (i) an incentive fee payable as of the end
of each calendar quarter equal to 20% of New Trading Profits (as such term is
defined below) earned by the Advisor for the Partnership and (ii) a monthly fee
for professional management services equal to 1/6 of 1% (2% per year) of the
month-end Net Assets of the Partnership allocated to the Advisor.

(b) “Net Assets” shall have the meaning set forth in Section 7(d)(1) of the
Limited Partnership Agreement, and without regard to further amendments thereto,
provided that in determining the Net Assets of the Partnership on any date, no
adjustment shall be made to reflect any distributions, redemptions or incentive
fees payable as of the date of such determination.

(c) “New Trading Profits” shall mean the excess, if any, of Net Assets managed
by the Advisor at the end of the calendar quarter over Net Assets managed by the
Advisor at the end of the highest previous calendar quarter or Net Assets
allocated to the Advisor at the date trading commences, whichever is higher, and
as further adjusted to eliminate the effect on Net Assets resulting from new
capital contributions, redemptions, reallocations or capital distributions, if
any, made during the calendar quarter, decreased by interest or other income,
not directly related to trading activity, earned on the Partnership’s assets
during the calendar quarter, whether the assets are held separately or in margin
accounts. Ongoing expenses shall be attributed to the Advisor based on the
Advisor’s proportionate share of Net Assets as of the end of each month. Ongoing
expenses above shall not include expenses of litigation not involving the
activities of the Advisor on behalf of the Partnership. No incentive fee shall
be paid to the Advisor until the end of the first full calendar quarter of the
Advisor’s trading for the Partnership, which incentive fee shall be based on New
Trading Profits, if any, earned from the commencement of trading by the Advisor
on behalf of the Partnership through the end of the first full calendar quarter
of such trading. Interest income earned, if any, will not be taken into account
in computing New Trading Profits earned by the Advisor. If Net Assets allocated
to the Advisor are reduced due to redemptions, distributions or reallocations
(net of additions), there will be a corresponding proportional reduction in the
related loss carryforward amount that must be recouped before the Advisor is
eligible to receive another incentive fee.

 

4



--------------------------------------------------------------------------------

(d) Quarterly incentive fees and monthly management fees shall be paid within
twenty (20) business days following the end of the period for which such fee is
payable. In the event of the termination of this Agreement as of any date which
shall not be the end of a calendar quarter or month, as the case may be, the
quarterly incentive fee shall be computed as if the effective date of
termination were the last day of the then current quarter and the monthly
management fee shall be prorated to the effective date of termination. If,
during any month, the Partnership does not conduct business operations or the
Advisor is unable to provide the services contemplated herein for more than two
successive business days, the monthly management fee shall be prorated by the
ratio which the number of business days during which CMF conducted the
Partnership’s business operations or utilized the Advisor’s services bears in
the month to the total number of business days in such month.

(e) The provisions of this Section 3 shall survive the termination of this
Agreement.

4. RIGHT TO ENGAGE IN OTHER ACTIVITIES. (a) The services provided by the Advisor
hereunder are not to be deemed exclusive. CMF and the Partnership acknowledge
that, subject to the terms of this Agreement, the Advisor and its officers,
directors, employees and shareholder(s), may render advisory, consulting and
management services to other clients and accounts. The Advisor and its officers,
directors, employees and shareholder(s) shall be free to trade for their own
accounts and to advise other investors and manage other commodity accounts
during the term of this Agreement and to use the same information, computer
programs and trading strategies, programs or formulas which they obtain, produce
or utilize in the performance of services to CMF for the Partnership. However,
the Advisor represents, warrants and agrees that it believes the rendering of
such consulting, advisory and management services to other accounts and entities
will not require any material change in the Advisor’s basic trading strategies
and will not affect the capacity of the Advisor to continue to render services
to CMF for the Partnership of the quality and nature contemplated by this
Agreement.

(b) If, at any time during the term of this Agreement, the Advisor is required
to aggregate the Partnership’s commodity positions with the positions of any
other person for purposes of applying CFTC- or exchange-imposed speculative
position limits, the Advisor agrees that it will promptly notify CMF if the
Partnership’s positions are included in an aggregate amount which exceeds the
applicable speculative position limit. The Advisor agrees that, if its trading
recommendations are altered because of the application of any speculative
position limits, it will not modify the trading instructions with respect to the
Partnership’s account in such manner as to affect the Partnership substantially
disproportionately as compared with the Advisor’s other accounts. The Advisor
further represents, warrants and agrees that under no circumstances will it
knowingly or deliberately use trading programs, strategies or methods for the
Partnership that are inferior to strategies or methods employed for any other
client or account and that it will not knowingly or deliberately favor any
client or account managed by it over any other client or account in any manner,
it being acknowledged, however, that different trading programs, strategies or
methods may be utilized for differing sizes of accounts, accounts with different
trading policies, accounts experiencing differing inflows or outflows of equity,
accounts which commence trading at different times, accounts which have
different portfolios or different fiscal years, accounts utilizing different
executing brokers and accounts with other differences, and that such differences
may cause divergent trading results.

 

5



--------------------------------------------------------------------------------

(c) It is acknowledged that the Advisor and/or its officers, employees,
directors and shareholder(s) presently act, and it is agreed that they may
continue to act, as advisor for other accounts managed by them, and may continue
to receive compensation with respect to services for such accounts in amounts
which may be more or less than the amounts received from the Partnership.

(d) The Advisor agrees that it shall make such information available to CMF
respecting the performance of the Partnership’s account as compared to the
composite performance of other accounts managed by the Advisor or its principals
as shall be reasonably requested by CMF. The Advisor presently believes and
represents that existing speculative position limits will not materially
adversely affect its ability to manage the Partnership’s account given the
potential size of the Partnership’s account and the Advisor’s and its
principals’ current accounts and all proposed accounts for which they have
contracted to act as trading advisor.

5. TERM. (a) This Agreement shall continue in effect until June 30, 2011. CMF
may, in its sole discretion, renew this Agreement for additional one-year
periods upon notice to the Advisor not less than 30 days prior to the expiration
of the previous period. At any time during the term of this Agreement, CMF may
terminate this Agreement at any month-end upon 30 days’ notice to the Advisor.
At any time during the term of this Agreement, CMF may elect to immediately
terminate this Agreement upon 30 days’ notice to the Advisor if (i) the Net
Asset Value per unit shall decline as of the close of business on any day to
$400 or less; (ii) the Net Assets allocated to the Advisor (adjusted for
redemptions, distributions, withdrawals or reallocations, if any) decline by 50%
or more as of the end of a trading day from such Net Assets’ previous highest
value; (iii) limited partners owning at least 50% of the outstanding units shall
vote to require CMF to terminate this Agreement; (iv) the Advisor fails to
comply with the terms of this Agreement; (v) CMF, in good faith, reasonably
determines that the performance of the Advisor has been such that CMF’s
fiduciary duties to the Partnership require CMF to terminate this Agreement; or
(vi) CMF reasonably believes that the application of speculative position limits
will substantially affect the performance of the Partnership. At any time during
the term of this Agreement, CMF may elect immediately to terminate this
Agreement if (i) the Advisor merges, consolidates with another entity, sells a
substantial portion of its assets, or becomes bankrupt or insolvent, (ii) both
Marc Potters and Jean-Philippe Bouchard die, become incapacitated, leave the
employ of the Advisor, cease to control the Advisor or are otherwise not
managing the trading programs or systems of the Advisor, or (iii) the Advisor’s
registration as a commodity trading advisor with the CFTC or its membership in
the NFA or any other regulatory authority, is terminated or suspended. This
Agreement will immediately terminate upon dissolution of the Partnership or upon
cessation of trading by the Partnership prior to dissolution.

(b) The Advisor may terminate this Agreement by giving not less than 30 days’
notice to CMF (i) in the event that the trading policies of the Partnership as
set forth in the Prospectus are changed in such manner that the Advisor
reasonably believes will adversely affect the performance of its trading
strategies; (ii) after June 30, 2011; or (iii) in the event that the General
Partner or Partnership fails to comply with the terms of this Agreement. The
Advisor may immediately terminate this Agreement if CMF’s registration as a
commodity pool operator or its membership in the NFA is terminated or suspended.

 

6



--------------------------------------------------------------------------------

(c) Except as otherwise provided in this Agreement, any termination of this
Agreement in accordance with this Section 5 shall be without penalty or
liability to any party, except for any fees due to the Advisor pursuant to
Section 3 hereof.

6. INDEMNIFICATION. (a) (i) In any threatened, pending or completed action,
suit, or proceeding to which the Advisor was or is a party or is threatened to
be made a party arising out of or in connection with this Agreement or the
management of the Partnership’s assets by the Advisor or the offering and sale
of units in the Partnership, CMF shall, subject to subsection (a)(iii) of this
Section 6, indemnify and hold harmless the Advisor against any loss, liability,
damage, cost, expense (including, without limitation, attorneys’ and
accountants’ fees), judgments and amounts paid in settlement actually and
reasonably incurred by it in connection with such action, suit, or proceeding if
the Advisor acted in good faith and in a manner reasonably believed to be in or
not opposed to the best interests of the Partnership, and provided that its
conduct did not constitute negligence, intentional misconduct, or a breach of
its fiduciary obligations to the Partnership as a commodity trading advisor,
unless and only to the extent that the court or administrative forum in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all circumstances of the case, the
Advisor is fairly and reasonably entitled to indemnity for such expenses which
such court or administrative forum shall deem proper; and further provided that
no indemnification shall be available from the Partnership if such
indemnification is prohibited by Section 16 of the Limited Partnership
Agreement. The termination of any action, suit or proceeding by judgment, order
or settlement shall not, of itself, create a presumption that the Advisor did
not act in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Partnership.

(ii) To the extent that the Advisor has been successful on the merits or
otherwise in defense of any action, suit or proceeding referred to in subsection
(i) above, or in defense of any claim, issue or matter therein, CMF shall
indemnify the Advisor against the expenses (including, without limitation,
attorneys’ and accountants’ fees) actually and reasonably incurred by it in
connection therewith.

(iii) Any indemnification under subsection (i) above, unless ordered by a court
or administrative forum, shall be made by CMF only as authorized in the specific
case and only upon a determination by independent legal counsel in a written
opinion that such indemnification is proper in the circumstances because the
Advisor has met the applicable standard of conduct set forth in subsection
(i) above. Such independent legal counsel shall be selected by CMF in a timely
manner, subject to the Advisor’s approval, which approval shall not be
unreasonably withheld. The Advisor will be deemed to have approved CMF’s
selection unless the Advisor notifies CMF in writing, received by CMF within
five days of CMF’s telecopying to the Advisor of the notice of CMF’s selection,
that the Advisor does not approve the selection.

(iv) In the event the Advisor is made a party to any claim, dispute or
litigation or otherwise incurs any loss or expense as a result of, or in
connection with, the Partnership’s or CMF’s activities or claimed activities
unrelated to the Advisor, CMF shall indemnify, defend and hold harmless the
Advisor against any loss, liability, damage, cost or expense (including, without
limitation, attorneys’ and accountants’ fees) incurred in connection therewith.

 

7



--------------------------------------------------------------------------------

(v) As used in this Section 6(a), the term “Advisor” shall include the Advisor,
its principals, officers, directors, stockholders and employees and the term
“CMF” shall include the Partnership.

(b) (i) The Advisor agrees to indemnify, defend and hold harmless CMF, the
Partnership and their affiliates against any loss, liability, damage, cost or
expense (including, without limitation, attorneys’ and accountants’ fees),
judgments and amounts paid in settlement actually and reasonably incurred by
them (A) as a result of the material breach of any material representations and
warranties made by the Advisor in this Agreement, or (B) as a result of any act
or omission of the Advisor relating to the Partnership if there has been a final
judicial or regulatory determination or, in the event of a settlement of any
action or proceeding with the prior written consent of the Advisor, a written
opinion of an arbitrator pursuant to Section 14 hereof, to the effect that such
acts or omissions violated the terms of this Agreement in any material respect
or involved negligence, bad faith, recklessness or intentional misconduct on the
part of the Advisor (except as otherwise provided in Section 1(g)).

(ii) In the event CMF, the Partnership or any of their affiliates is made a
party to any claim, dispute or litigation or otherwise incurs any loss or
expense as a result of, or in connection with, the activities or claimed
activities of the Advisor or its principals, officers, directors, shareholder(s)
or employees unrelated to CMF’s or the Partnership’s business, the Advisor shall
indemnify, defend and hold harmless CMF, the Partnership or any of their
affiliates against any loss, liability, damage, cost or expense (including,
without limitation, attorneys’ and accountants’ fees) incurred in connection
therewith.

(c) In the event that a person entitled to indemnification under this Section 6
is made a party to an action, suit or proceeding alleging both matters for which
indemnification can be made hereunder and matters for which indemnification may
not be made hereunder, such person shall be indemnified only for that portion of
the loss, liability, damage, cost or expense incurred in such action, suit or
proceeding which relates to the matters for which indemnification can be made.

(d) None of the indemnifications contained in this Section 6 shall be applicable
with respect to default judgments, confessions of judgment or settlements
entered into by the party claiming indemnification without the prior written
consent, which shall not be unreasonably withheld, of the party obligated to
indemnify such party.

(e) The provisions of this Section 6 shall survive the termination of this
Agreement.

7. REPRESENTATIONS, WARRANTIES AND AGREEMENTS.

(a) The Advisor represents and warrants that:

(i) All references to the Advisor and its principals in the Prospectus are
accurate in all material respects and as to them the Prospectus does not contain
any untrue statement of a

 

8



--------------------------------------------------------------------------------

material fact or omit to state a material fact which is necessary to make the
statements therein not misleading, except that with respect to Table B and any
other pro forma or hypothetical performance information in the Prospectus this
representation and warranty extends only to the underlying data made available
by the Advisor for the preparation thereof and not to any hypothetical or pro
forma adjustments. Subject to such exception, all references to the Advisor and
its principals in the Prospectus will, after review and approval of such
references by the Advisor prior to the use of such Prospectus in connection with
the offering of the Partnership’s units, be accurate in all material respects.

(ii) Without limiting the foregoing, the information with respect to the Advisor
set forth in the actual performance tables in the Prospectus is, as disclosed in
the Prospectus, constructed from the customer accounts managed on a
discretionary basis by the Advisor’s principals and/or the Advisor during the
period covered by such tables and required to be disclosed therein. The
Advisor’s performance tables have been examined by an independent certified
public accountant and the report thereon has been provided to CMF. The Advisor
will have its performance tables so examined no less frequently than annually
during the term of this Agreement.

(iii) The Advisor will be acting as a commodity trading advisor with respect to
the Partnership and not as a securities investment adviser and is duly
registered with the CFTC as a commodity trading advisor, is a member of the NFA,
and is in compliance with such other registration and licensing requirements as
shall be necessary to enable it to perform its obligations hereunder, and agrees
to maintain and renew such registrations and licenses during the term of this
Agreement.

(iv) The Advisor is a corporation duly organized, validly existing and in good
standing under the laws of France and has full corporate power and authority to
enter into this Agreement and to provide the services required of it hereunder.

(v) The Advisor will not, by acting as a commodity trading advisor to the
Partnership, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound.

(vi) This Agreement has been duly and validly authorized, executed and delivered
by the Advisor and is a valid and binding agreement enforceable in accordance
with its terms.

(vii) At any time during the term of this Agreement that a prospectus relating
to the units is required to be delivered in connection with the offer and sale
thereof, the Advisor agrees upon the request of CMF to provide the Partnership
with such information as shall be necessary so that, as to the Advisor and its
principals, such prospectus is accurate.

(b) CMF represents and warrants for itself and the Partnership that:

(i) The Prospectus (as from time to time amended or supplemented, which
amendment or supplement is approved by the Advisor as to descriptions, if any,
of itself and its actual performance) does not contain any untrue statement of a
material fact or omit to state a material fact which is necessary to make the
statements therein not misleading, except that the

 

9



--------------------------------------------------------------------------------

foregoing representation does not apply to any statement or omission concerning
the Advisor in the Prospectus, if any, which is made in reliance upon, and in
conformity with, information furnished to CMF by or on behalf of the Advisor
expressly for use in the Prospectus (it being understood that the hypothetical
and pro forma adjustments in Table B were not furnished by the Advisor).

(ii) It is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Delaware and has full limited
liability company power and authority to perform its obligations under this
Agreement.

(iii) CMF and the Partnership have the capacity and authority to enter into this
Agreement on behalf of the Partnership.

(iv) This Agreement has been duly and validly authorized, executed and delivered
on CMF’s and the Partnership’s behalf and is a valid and binding agreement of
CMF and the Partnership enforceable in accordance with its terms.

(v) CMF will not, by acting as General Partner to the Partnership, and the
Partnership will not, breach or cause to be breached any undertaking, agreement,
contract, statute, rule or regulation to which it is a party or by which it is
bound which would materially limit or affect the performance of its duties under
this Agreement.

(vi) It is registered as a commodity pool operator and is a member of the NFA,
and it will maintain and renew such registration and membership during the term
of this Agreement.

(vii) The Partnership is a limited partnership duly organized and validly
existing under the laws of the State of New York and has full limited
partnership power and authority to enter into this Agreement and to perform its
obligations under this Agreement.

(viii) The Partnership is a qualified eligible person as defined in CFTC Rule
4.7.

(ix) CMF on the behalf of the Partnership has received a copy of Part II of the
Advisor’s Form ADV at least 48 hours prior to the execution of this Agreement
and confirms having read and understood the disclosures contained therein.

(x) The Partnership accepts to be classified as a Professional Client within the
meaning of the General Regulations of the Authorité des Marchés Financiers
(“AMF”).

(xi) CMF on the behalf of the Partnership has sufficient knowledge, market
sophistication, professional advice and experience to make its own evaluation of
the merits and risks of the investments carried out by the Advisor on its behalf
under this Agreement, and accordingly the Advisor will not be assessing the
suitability of any such investments for the Partnership, unless otherwise agreed
in writing.

(xii) The Partnership is aware and consents to the Advisor effecting
transactions on its behalf outside a regulated market or a multilateral trading
facility.

 

10



--------------------------------------------------------------------------------

(xiii) The Partnership is aware and consents to the Advisor sending the AMF
transaction reports regarding certain trades in securities or derivatives where
the Advisor is trading on its behalf as a member of an exchange in a European
member state. CMF on the behalf of the Partnership agrees and acknowledges that
any and all proprietary right in such transaction information are owned by the
Advisor and it waives any duty of confidentiality attaching to the information
which the Advisor is required to disclose.

(xiv) The Partnership has received a summary of the Investment Advisor’s
Execution Policy and Soft Commission Policy included in the Advisor’s MiFID
Schedule and enclosed as Appendix A to this Agreement.

(xv) The representations and warranties above shall be continuing during the
term of this Agreement and, if, at any time, any event has occurred which would
make or tend to make any of the foregoing not true, the CMF will promptly notify
the Advisor.

8. COVENANTS OF THE ADVISOR, CMF AND THE PARTNERSHIP.

(a) The Advisor agrees as follows:

(i) In connection with its activities on behalf of the Partnership, the Advisor
will comply with all applicable laws, including rules and regulations of the
CFTC, NFA and/or the commodity exchange on which any particular transaction is
executed.

(ii) The Advisor will promptly notify CMF of the commencement of any material
suit, action or proceeding involving it, whether or not any such suit, action or
proceeding also involves CMF.

(iii) In the placement of orders for the Partnership’s account and for the
accounts of any other client, the Advisor will utilize a pre-determined,
systematic, fair and reasonable order entry system, which shall, on an overall
basis, be no less favorable to the Partnership than to any other account managed
by the Advisor. The Advisor acknowledges its obligation to review the
Partnership’s positions, prices and equity in the account managed by the Advisor
daily and within two business days to notify, in writing, the broker and CMF and
the Partnership’s brokers of (i) any error committed by the Advisor or its
principals or employees; (ii) any trade which the Advisor believes was not
executed in accordance with its instructions; and (iii) any discrepancy with a
value of $10,000 or more (due to differences in the positions, prices or equity
in the account) between its records and the information reported on the
account’s daily and monthly broker statements.

(iv) The Advisor will maintain a net worth of not less than $1,000,000 during
the term of this Agreement.

(b) CMF agrees for itself and the Partnership that:

(i) CMF and the Partnership will comply with all applicable rules and
regulations of the CFTC and/or the commodity exchange on which any particular
transaction is executed.

 

11



--------------------------------------------------------------------------------

(ii) CMF will promptly notify the Advisor of the commencement of any material
suit, action or proceeding involving it or the Partnership, whether or not such
suit, action or proceeding also involves the Advisor.

(iii) CMF will be in compliance with the USA PATRIOT Act and applicable
anti-money-laundering regulations with respect to the Partnership and its
limited partners.

9. COMPLETE AGREEMENT. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter hereof.

10. ASSIGNMENT. This Agreement may not be assigned by any party without the
express written consent of the other parties.

11. AMENDMENT. This Agreement may not be amended except by the written consent
of the parties.

12. NOTICES. All notices, demands or requests required to be made or delivered
under this Agreement shall be in writing and delivered personally or by
registered or certified mail or expedited courier, return receipt requested,
postage prepaid, to the addresses below or to such other addresses as may be
designated by the party entitled to receive the same by notice similarly given:

If to CMF or the Partnership:

Ceres Managed Futures LLC

522 Fifth Avenue - 14th Floor

New York, New York 10036

Attention: Ms. Jennifer Magro

If to the Advisor:

Capital Fund Management SA

6 Boulevard Haussmann

75009 Paris, France

Attention: Mr. Jacques Saulière

13. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. ARBITRATION. The parties agree that any dispute or controversy arising out
of or relating to this Agreement or the interpretation thereof, shall be settled
by arbitration in accordance with the rules, then in effect, of the National
Futures Association or, if the National Futures Association shall refuse
jurisdiction, then in accordance with the rules, then in effect, of the American
Arbitration Association; provided, however, that the power of the arbitrator
shall be limited to interpreting this Agreement as written and the arbitrator
shall state in writing his reasons for his award. Judgment upon any award made
by the arbitrator may be entered in any court of competent jurisdiction.

 

12



--------------------------------------------------------------------------------

15. NO THIRD PARTY BENEFICIARIES. There are no third party beneficiaries to this
Agreement.

16. COUNTERPARTS. This Agreement may be executed in any number of counterparts,
including via facsimile, each of which is an original and all of which when
taken together evidence the same agreement.

 

13



--------------------------------------------------------------------------------

PURSUANT TO AN EXEMPTION FROM THE COMMODITY FUTURES TRADING COMMISSION IN
CONNECTION WITH ACCOUNTS OF QUALIFIED ELIGIBLE PERSONS, THIS ACCOUNT DOCUMENT IS
NOT REQUIRED TO BE, AND HAS NOT BEEN, FILED WITH THE COMMISSION. THE COMMODITY
FUTURES TRADING COMMISSION DOES NOT PASS UPON THE MERITS OF PARTICIPATING IN A
TRADING PROGRAM OR UPON THE ADEQUACY OR ACCURACY OF COMMODITY TRADING ADVISOR
DISCLOSURE. CONSEQUENTLY, THE COMMODITY FUTURES TRADING COMMISSION HAS NOT
REVIEWED OR APPROVED THIS TRADING PROGRAM OR THIS ACCOUNT DOCUMENT.

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned as of the day and year first above written.

 

CERES MANAGED FUTURES LLC By  

 

  Walter Davis   President and Director TACTICAL DIVERSIFIED FUTURES FUND L. P.
By:   Ceres Managed Futures LLC   (General Partner) By  

 

  Walter Davis   President and Director CAPITAL FUND MANAGEMENT SA By  

 

  Jacques Saulière   Co-Chief Executive Officer

 

14



--------------------------------------------------------------------------------

Appendix A

MiFID SCHEDULE

Summary of Execution Policy

Capital Fund Management SA (“we”) directs all trading on your behalf
electronically.* Such electronic trading requires the availability of a certain
infrastructure, which may only be maintained with a limited number of
counterparties.

We will thus conduct all your trading electronically as members of exchanges or
with a few executing brokers that we have established electronic links with.

We shall use our reasonable endeavors to select the best executing brokers for
setting up such electronic links as described in our “Execution Policy.” The
Execution Policy specifies, amongst other things, that when selecting such
electronic brokers we will consider commissions, exchange fees, clearing fees,
taxes, the quality of execution as well as the quality of technology and
operations.

The Execution Policy also specifies that we will consider regulation, regulatory
capital and creditworthiness in selecting counterparties. We shall use our
reasonable endeavors to select the best executing venue for your trades.

 

* Except during extraordinary circumstances such as in an emergency situation.

Summary of Soft Commission Policy

We have a policy not to accept any soft commission arrangements that are outside
the Section 28(e) safe-harbor of the US Securities Exchange Act of 1934 or
outside the MiFID safe-harbor.

Our corporate policy is that the firm and any of its officers, employees or
agents shall not in any manner solicit inducements from counterparties nor
accept any inducements which are in monetary form. The firm may only accept
benefits from counterparties in the form of services, which are for the benefit
of our clients.

As of today, certain brokers and derivatives exchanges make available, without
any direct charge, data communication lines for routing trade orders to brokers
and exchanges by us on the behalf of clients. Such communications infrastructure
is not classified as inducements under MiFID and is part of the
Section 28(e)(3)(C) safe harbor as defined by the SEC.

Trade reporting

Under MiFID Rules, we are obliged to inform the Authorités des Marchés
Financiers (“AMF”) about certain transactions. In particular, we are obliged to
send transaction reports to the AMF regarding certain trades in securities or
derivatives where we are trading on your behalf as a member of an exchange in a
European member state. You agree and acknowledge that any and all proprietary
rights to such transaction information are owned by us and you waive any duty of
confidentiality attaching to the information which we are required to disclose.

 

A-1